*909Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dorothy Saunders appeals the district court’s order dismissing her wrongful death and personal injury complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Saunders v. Union Carbide Corp., No. 3:10-cv-00746, 2010 WL 2720750 (S.D.W.Va. July 8, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.